DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Applicant’s amendment date 01/08/2021 has also been received and entered.  Claims 1-20 are remaining pending in the application.
Applicant’s arguments filed 01/08/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “[a] structural layer positioned directly adjacent to the second polarizer”, “[a] blocking layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al., US 2017/0108726, in view of Akiyama et al., US 6,831,727.
Re claims 1, 7, 9-10, 13-14, 18 and 20, Yanai et al. discloses a display assembly (fig. 1) in which a display unit comprising:
. a backlight unit 12
. a color conversion layer 16 comprising one of a plurality of quantum dots 17G/17R . a structural layer 14
. a structural layer 14 positioning directly adjacent to the color conversion layer (see fig. 1 and [0061]) and comprising a polyurethane (e.g., resin) as a shock-absorbing material that having viscoelastic properties as well (see [0118]).
. a first stack 18 including a first thin-film-transistor (TFT) layer, a color filter layer and a first liquid crystal layer (see [0047])
Yanai et al., however, neither disclose light-emitting diode (LED) backlight arranging in matrix nor the  bendable display unit to a fixed shape such that the display unit retains the fixed shape. Yanai et al. do disclose unpolarized backlight (see claim 1); thus, one of ordinary skill in the display art would be able to merely find to use LED light as unpolarized backlight, since it is a well-known in the display art using LED light as the unpolarized backlight.  In addition, Akiyama et al. do disclose a display unit can be bendable as shown in fig. 15. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention was made to employ a matrix LED source lights over the Okumura’s device as well as the Okumura’s display unit can be bend as show by Yanai et al. to obtain a bendable display device and to increase the impact resistance (see col. 1, In 55-58).
Re claim 2, 4, 6 and 12, Yanai et al. disclose a TFT layer (see [0057]), an inherently blocking layer (e.g., light-shielding layer) to improve display contrast characteristics.
Re claims 3, 5, 11 and 19, the modification to Yanai et al. disclose that the first substrate is composed of a glass layer having a thickness of about 0.1 mm as well as the second substrate is composed of glass with a thickness of about 0.1 mm (see Akiyama et al., col. 5, In 40 and 66).
Re claims 8 and 15, the modification to Yanai et al. does not disclose the color conversion layer includes a plurality of quantum rods arranged in a first direction and configured to emit visible light polarized in the first direction.  It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made using a plurality of quantum rods for a color conversion layer since the examiner takes Office Notice of the equivalence of using a polarizer film and quantum dots for their use in the display art and the selection of any of these known equivalents to obtain a color display would be within the level of ordinary skill in the art.
Re claim 17, Yanai et al. disclose an air gap between the backlight unit and the color conversion layer (see [0061])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. Lamkin et al. (US 2012/0065314) discloses any material having viscoelastic properties suitable for shock absorbing (see [0029]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871